                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL W. MCCARRIN                             :
          Plaintiff,

              v.
                                                :
MARIO POLLERA. individually and as                            CIVIL ACTION
Union Trustee; TIMOTHY FEENEY,
                                                              NO. 17-1691
individually and as Union Trustee;              :
JOSEPH LYONS, individually,
and as Management Trustee; and,
NEWSPAPER AND MAGAZINE
EMPLOYEES UNION AND
PHILADELPHIA PUBLISHERS                         :
PENSION PLAN
               Defendants.

                                               ORDER


       AND NOW, this 27th day of September 2019, upon consideration of Defendants’ Motion

for Summary Judgment (ECF No. 44), Plaintiff’s Opposition thereto (ECF No. 46), and

Defendants’ Reply (ECF No. 47), it is hereby ORDERED that said Motion is GRANTED.


       It is further ORDERED that JUDGMENT is entered in favor of Defendants Pollera,

Feeney, Lyons, and Newspaper and Magazine Employees Union and Philadelphia Publishers

Pension Plan and against Plaintiff McCarrin.


       The Clerk of Court shall mark this matter CLOSED.


                                                           BY THE COURT:


                                                           /s/ C. Darnell Jones, II   J.
